By the Court, Savage, Ch. J.
It is the undoubted right of a party to poll a jury on their bringing in their verdict, and he cannot be deprived of it, but by his express assent. Notwithstanding the practice of the judge, the counsel for the defendant positively states that there was no agreement waiving the right, and that he would not have consented to a sealed verdict had he supposed that he thereby would lose the right of polling the jury. The party, therefore, not having expressly assented, and having been deprived of a right to which he was entitled, the verdict must be set aside; costs to abide the event.